EXHIBIT 10.1
 
Memorandum of Association
Fujairah Oil Technology
Limited Liability Company


On this Tuesday 29 of November 2005, it is agreed between:


1st Party, M/s, Trans Gulf Petroleum Co., U A E national, Its address: P.O. Box:
2000, Fujairah, United Arab Emirates., TEL 09 2220222, represented by Its
general Manager Mr. George Jamil Bajk.


2nd Party, M/s, SulphCo Inc. American national, the territory primary address
P.O. Box 1207 Jeddah 21453 Saudi Arabia Kingdom represented by Its Chairman &
CEO Dr. Rudolf W. Gunnerman.


to establish a limited liability company in the Emirates of Fujairah between
mentioned above. The company will be exempted from Establishment requirements
particularly article no 22 from the provisions of U.A.E. Federal Law No. (8) of
1984 in respect of Commercial Companies and amended, it is agreed on the
following terms and conditions:


ARTICLE NO. (1)- NAME OF THE COMPANY


The name of the company shall be Fujairah Oil Technology (Limited Liability
Company).


ARTICLE NO. (2)- PRINCIPAL OFFICE OF THE COMPANY:


The Principal Office of the Company shall be in Fujairah, United Arab Emirates.


The Company may set up other branches, offices or agencies inside or outside
United Arab Emirates.


ARTICLE NO. (3)- OBJECTS OF THE COMPANY


The purpose of the company is:

   

1.      
To implement the SulphCo technology that reduces sulfur and upgrades crude and
refined oils through a patented ultrasonic process,

   

2.      
To Purchase the Heavy or the medium crude oil and to sell the processed oil

   

3.      
Marketing oil & oil products

   

4.      
To import machinery, computer and the ultra sound equipment related to its
activities.

   

5.      
To produce machinery, computer and the ultra sound equipment related to its
activities.

   

Company activities will include all related activities or ancillary by way of
relating its objectives.
 
 

--------------------------------------------------------------------------------




The company may set up subsidiary establishment or bodies, or may have interest
in or enter into agreement, joint-ventures partnership with other companies,
establishment or bodies practicing work similar to its own, both inside and
outside the U.A.E. The above mentioned purpose shall be interpreted wildly
without restrictions.


ARTICLE NO. (4)- DURATION OF COMPANY


The duration of the Company shall be twenty five (25) years commencing from the
date of registration in the Commercial Register. This duration could be
prolonged or shortened by a resolution of the General meeting of the Partners if
the object of the Company so necessitated.


ARTICLE NO. (5)- CAPITAL OF THE COMPANY


The Share Capital of the Company shall be one million (Dhs. 1,000,000.) Dirhams
divided into one Thousand (1000) shares, of one Thousand (1000) Dirhams each.


The said Shares are held by the Partners as follows:


1st Party, M/s Trans Gulf Petroleum Co., U A E. national Numbers of shares 500.
Its value. Dhs, 500,000. Percentage of Capital 50%.


2nd Party: M/s, “SulphCo, Inc. American national Numbers of shares 500. Its
value
Dhs. 500,000. Percentage of capital 50%.


ARTICLE NO. (6)- SHARES



(A)      
Each share in the share capital of the company entitles the holder thereof to
equivalent share in the profits of the company and the ownership of its assets.
The Partners are not liable for the debts and obligations of the company except
to the value of their respective shares in the company.

   

(B)      
All shares shall be ordinary shares having equal rights and obligations and
shall be subject to the provisions of this Memorandum of Association.

   

(C)      
The rights and obligations relating to each share shall continue to be attached
to such share in the hands of any person who owns it. The ownership of the share
shall result in accepting the provisions of this Article of Incorporation and
the resolutions of the General Meeting.



ARTICLE NO. (7)- TRANSFER OF SHARES



(A)      
Any Partner may transfer his shares in the Company to one of the Partners or to
a Third Party under an official instrument.

   

(B)      
If any Partner intends to transfer his share to a Person other than a Partner
whether against any consideration or not, the said Partner shall inform the
remaining Partners about the transfer conditions through the Board of director
who shall inform the Partners immediately after receiving the notice. Any
Partner may claim to redeem the share for the price which may be agreed upon,
and in case of disagreement the price shall be estimated by the Company’s
auditor on the redemption date. If no Party used the redemption right after
thirty (30) days of the date of the notice, the Partner shall be at liberty to
dispose of his share, as he may deem fit.

   

(C)      
If more than one Partner used the right of redemption, the offered share or
shares shall be distributed between them in proportion to their respective
shares in the capital.

   

(D)      
No transfer shall be binding on the Company or others save as from the date of
entering the transfer in the Partners’ Register and in the Commercial Register.
The Company may not refuse to enter the transfer unless it violates the
provisions of this Memorandum of Association.

 
 

--------------------------------------------------------------------------------



ARTICLE NO. (8)- REGISTER OF PARTNERS



(A)      
The Company shall maintain a register of the Partners which shall contain their
names, places of residence, addresses, nationalities, professions, number and
value of shares held by each Partner and the transaction taking place on such
shares together with the dates of such transactions.

   

(B)      
The assignment or transfer of shares with the date and signature of assignee in
case of depositions of shares among living persons and the signature of the
Board of director and the person on whom the shares have devolved in case of
transfer by death. The Company or third parties shall not be affected by such
assignment or transfer except from the date of its entry in the Register of
Partners and the Commercial Register.

   

Each party may inspect the Register of Partners during the working hours of the
 company.


ARTICLE (9) - MANAGEMENT OF THE COMPANY


The Company shall be managed by nominated representatives of the Board of
Director who nominated by general assembly of the company.


ARTICLE (10)-


The Board of Director shall supervise, oversee and manage business and affairs
of the company, including but not limited to conducting the following powers:



10-1
Appoint, dismiss, and replace director/s, staff, workers and employees of the
company and determine their salaries, wages and remuneration and to allocate
their duties and powers.

   

10-2
Pay the amounts sign, assign, sell and settle all bills of exchange enter into
the contracts, agreements and deals relating to the transactions of the company.

   

10-3
Deal with bank, open, manage, operate and close any and all of the bank accounts
of the company in the United Arab Emirate or elsewhere with the right to execute
all banking documents, deposit or withdraw money and sign all statements,
accounts, bills, Cheques, notes and other similar instruments

   

10-4
Purchase, lease or otherwise acquire moveable or immovable property and/or sell,
exchange, lease or otherwise dispose any of the said properties belonging to or
held by the company.

   

10-5
Appoint and remove lawyers, accountants, financial experts and other
professional consultants.

   

10-6
[skipped number]

   

10-7
Represent the company before the Government, the Municipal Authorities,
Department of Economics & industry, various Ministries, Customs and immigration
departments and Authorities, the labor department, the Rulers office, the
Chamber of Commerce & Industry, the Courts and any other Governmental or
Semi-Governmental authorities or departments in the United Arab Emirate and
abroad and before all companies and individuals for all purposes whatsoever.

 
 

--------------------------------------------------------------------------------



ARTICLE (11) - FINANCIAL MANAGEMENT:



(A)      
The Company’s Board of director shall prepare the Company’s Balance Sheet and
profit and loss account. It shall also prepare the Annual Report of the
Company’s activities, its financial position and the proposal for the
distribution of profits. All the above should be completed within three (3)
months from the end of the Company’s Financial year.

   

(B)      
The Balance Sheet and the Profit and Loss Account shall be submitted to the
Annual General Meeting for approval.



ARTICLE (12) - GENERAL MEETING:



(A)
The General Meeting of the Company shall consist of all the Partners and shall
be convened in the Emirate of Fujairah by the Board of director of the Company
at least once in every year not later than the four (4) months after the end of
the financial year. The Board of director shall convene the General Meeting if
so required by a number of partners holding not less than one quarter (1/4) of
the Capital.

   

(B)
General Meeting require not less than twenty one (21) days notice to be sent to
every Partner accompanied by the agenda, time and place of the meeting.

   

(C)
Every Partner shall have the right to attend the General meeting regardless of
the number of shares held by him. He may authorize another Partner to represent
him in the meeting. Every Partner shall be entitled to a number of votes equal
to the shares held or represented by him.

   

(D)
The Agenda of the General Meeting shall include the following matters:

   

1.
Listen to the Board of director’s report on the Company’s activity and its
financial position during the year, as well as the auditor’s report.

   

2.
Discuss and approve the Balance Sheet and Profit and Loss Account.

   

3.
Determine the dividends to be distributed among the Partners.

   

4.
Appoint and determine the remuneration of the Board of director.

   

5.
Other related matters under the provisions of law or this Memorandum of
Association.

   

(E)
The quorum of partners before a General Meeting proceeds to business shall be
the Partners in person or by a proxy given to another partner who is not a Board
of director, provided that the partners holding not less than seventy five per
centum (75%) of the Share Capital of the Company are present either in person or
by proxy given to another partner who is not a Board of director. The resolution
of the General Meeting of the Company shall only be valid if adopted by at least
seventy five per centum (75%) of the votes representing the share capital of the
Company.

   

If this majority was not present in the first meeting the Partners shall be
called for a second meeting to be convened twenty one (21) days after the date
of the first meeting. Decision in the meeting shall be taken by the majority of
votes.

   

(F)
Minutes shall be prepared for the discussion of the General Meeting. All
minutes, decisions of the General Meeting shall be maintained in a Special
Register to be signed by the attending members, and kept in the Company’s
office. Any Partner shall have the right, personally or through a proxy, to
inspect this register and also to inspect the Balance Sheet, Profit and Loss
Account and Annual Report.

 
 

--------------------------------------------------------------------------------


 
ARTICLE NO. (13) - FINANCIAL YEAR OF THE COMPANY:


The Financial Year of the Company shall start on the First of January and end on
the Thirty First of December of every year. As an exception, the first Financial
Year shall start from the date of the Company’s entry in the Commercial Register
and expires on Thirty First of December of the subsequent year.


ARTICLE (14) - DISTRIBUTION OF PROFITS AND LOSS:


After deducting all costs and expenses, the profits and loss shall be
distributed as follows:

   

(A)      
Ten percent (10%) of the net profits shall be set aside towards a legal reserve
fund. The General meeting may decide to suspend this allocation if the reserve
fund becomes equal to one half (1/2) of the Company’s capital. The General
Meeting may also allocate any other reserves.

   

(B)      
The net profits and losses shall be distributed between the Partners in
proportion to their share in the Capital.

   

(C)      
In case of loss in any particular year it may be carried forward and adjusted in
the coming years.



ARTICLE NO. (15) - COMPANY’S AUDITORS:


The Company shall have one or more auditors who possess the qualifications as
prescribed in Federal law No. 9 of 1975 in respect of regulating the Profession
of Accountancy and Auditing and are registered thereunder and licensed to
practice in the Emirate of Fujairah. The Auditors shall be appointed by the
General Meeting who shall fix their remuneration. The Auditor shall be
accountable for the accuracy of the statements contained in his report being the
agent of the partners. Every partner has the right during the General Meeting to
debate the auditor’s report and question him on the contents thereof.


ARTICLE NO. (16) - AMENDMENTS OF THIS MEMORANDUM OF ASSOCIATION:


The Company’s Memorandum of Association may not be amended, and its Capital
shall not be increased or decreased without the consent of all Partners. The
liabilities of Partners may not be increased without their unanimous agreement
and the decision of decreasing the Company’s Capital shall not be effective
without the approval of the concerned authorities.
 
The Company’s Board of director shall inform and deposit the legal documents
relating to the foregoing together with any amendment, in the Commercial
Register, Municipality Department, Government of Fujairah.


ARTICLE NO. (17) - DISPUTES:


Should any dispute arise between the Partners in relation to the Company’s
liquidation or to any article of this Memorandum of Association, shall be
settled amicably. In case of disagreement, the dispute shall be referred to
arbitration for determination and the following provisions shall apply:

   

a)      
Any such matter shall be referred to a single arbitrator.

   

b)      
The arbitrator shall be such person as may be agreed between the partners or
failing such agreement shall be nominated on the joint applications of the
partners (or if either of them shall neglect forthwith to concur in such
application then on the sole application or either of them) by the president or
the chairman of the Fujairah Chamber of Commerce and Industry or his appointed
deputy or by any person authorized by the president or chairman to make
appointments on his behalf.

   

c)      
The language to be used in arbitral proceedings shall be English and Arabic.

   

d)      
The decision of such arbitrator shall be final and binding on the partners and
his costs shall form part of his award.



ARTICLE NO. (18) - DISSOLUTION:


The Company shall be dissolved for any of the following reasons:

   

1.      
Upon the expiry of the Company’s specified period unless the Partners agreed to
renew it.

   

2.      
By achieving the objects it was established for.

   

3.      
If the Company merged with another company.

   

4.      
If the Partners agreed to terminate the Company.

   

5.      
If the losses of the Company reached half of its Capital provided that a
decision shall be issued by the General Meeting and by the unanimous votes of
the Partners.

   

6.      
The Company shall not be dissolved if one of the Partners is deceased or loses
his legal capacity. In these events, the heirs of the deceased partner and/or
his legal representative shall succeed to his shares without prejudice to the
indivisibility of shares.

 
 

--------------------------------------------------------------------------------



ARTICLE NO. (19) - LIQUIDATION:


The General Meeting shall appoint one or more liquidators who shall follow the
liquidation procedures provided for in the Commercial Companies Law, unless the
Partners otherwise agreed. If the liquidation was ordered by the Court, the
Court should clarify the liquidation method and appoint the liquidators. The
authorities of the Board of director shall expire upon the appointment of the
liquidators.


ARTICLE NO. (20) - THE LAW


Any matter for which no specific provision is contained in this Contract of
Establishment shall be governed by the Companies Law to the extent that the
provisions of the Companies Law are not inconsistent with or conflict with or
otherwise expressly excluded in accordance with this Contract of Establishment


ARTICLE NO. (21) - NOTICES


All notices served by the Company to the Partners shall be in the form of
Registered Letters sent to each Partner at his address referred to at the
beginning of this Memorandum of Association.


ARTICLE NO. (22) - COPIES


The Memorandum of Association hereunder executed in Four (4) counterparts each
of which shall constitute as original thereof. Each Party shall retain a copy
thereof, the Company shall retain one Copy and the rest shall be lodged with the
competent authority




Signed by Mr. George Jamil Bajk.
/s/ George Jamil Bajk
For and On Behalf 1st Party: M/s. Trans Gulf Petroleum Co.,


Signed by Dr. Rudolf W, Gunnerman.
/s/ Rudolf W, Gunnerman
For and On Behalf 2nd Party M/s, Sulphco Inc




Government Seal

                       

--------------------------------------------------------------------------------